DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 09/27/2019 and Preliminary Amendment filed 07/28/2020.
Claims 4, 6, 8, 10, 11, 14-16 and 19 have been amended, and claims 9, 18 and 21-26 have been canceled.  Currently, claims 1-8, 10-17, 19-20 and 27-28 are pending.

Priority

This application is a national stage entry of PCT/GB2018/050858 filed on 03/29/2018 and claims foreign priority to UK Application 1705054.3 filed 03/29/2027 (certified copy in English).  Since the UK application provides sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph, the effective filing date of this application is 03/29/2017.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 09/27/2019 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is enclosed with this Office action.
Drawings
 
The drawings are objected to because they fail to show necessary textual labels of features or symbols in Figs. 1-4 as described in the specification.  For example, placing a label, "Server", with element 100 of Fig. 1, would give the viewer necessary detail to fully understand this element at a glance.  A descriptive textual label for each numbered element in these figures would be needed to better understand these figures without substantial analysis of the detailed specification.  Any structural detail that is of sufficient importance to be described should be labeled in the drawing.  Optionally, the applicant may wish to include a table next to the present figure to fulfill this requirement.  See 37 CFR 1.84(n)(o), recited below:
         "(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
 
         (o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."
 

Claim Objections

Claims 1, 10, 27 and 28 are objected to because of the following informalities:  

Regarding claim 1, the abbreviation “UE” in the limitation “a UE” recited in line 19 should be spelled out before using in abbreviation form.



Regarding claim 28, this claim is directed to a product/manufacture claim (i.e., independent claim from claim 27), the claim should recited all steps of the method as recited in claim 27 rather than referencing to “the method of claim 27” as presented.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 7 recites the limitation "the score" in lines 3-4, and the limitation “the updates” in line 6.  There is insufficient antecedent basis for these limitations in the claim. 

Other dependent claims 2-6, 8, 10-17 and 19-20 are rejected as incorporating and failing to resolve the deficiency of rejected independent claim 1 upon which they depend.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, 19-20 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 1, this claim recites “A server”, which appears to be directed to a system/apparatus claim.  However, all of the elements claimed (e.g., “a data store” and “a processor”) could be reasonably interpreted in light of the disclosure by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory


Other dependent claims 2-6, 8, 10-17 and 19-20 are rejected as incorporating and failing to resolve the deficiency of rejected independent claim 1 upon which they depend.

Regarding claim 28, the computer program product comprising program instructions as recited is directed to program/software per se, which is non-statutory subject matter.

Allowable Subject Matter

It should be noted that no prior art rejection of claims 1-8, 10-17, 19-20 and 27-28.










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164